Citation Nr: 1530002	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  09-39 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for methicillin-resistant staphylococcus aureus (MRSA).

2.  Entitlement to an initial compensable disability rating for degenerative joint disease of the right ankle prior to November 30, 2011.

3.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right ankle from April 27, 2014.

4.  Entitlement to an initial compensable disability rating for major depression with generalized anxiety disorder prior to November 30, 2010 and in excess of 50 percent from November 30, 2010 to November 29, 2011 and from April 27, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1997 to September 1999, January 2004 to December 2006, October 2007 to March 2008, and November 2011 to April 2014.
 
This appeal comes before the Board of Veterans Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran was afforded a videoconference hearing in June 2015 before the undersigned Veterans Law Judge (VLJ).  The transcript is of record.

The Board notes that in an April 2011 rating decision, the RO granted the Veteran's claim of entitlement to service connection for chronic vertigo.  In view of the foregoing, this service connection issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also reviewed the records in the Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of the electronic records.

In a VA Form 21-526EZ dated June 2015, the Veteran raised the issues of benefits for dependents, a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), specially adapted housing or special home adaptation, automobile allowance, and veteran/spouse aid and attendance benefits as well as entitlement to increased disability ratings for degenerative joint disease of the lumbar spine, left femoral labral tear status post arthroscopic repair with residuals of chronic pain, status post injury with instability and anterior cruciate ligament deficiency of the left knee, left femoral labral tear status post arthroscopic repair with residuals of chronic pain limitation of extension, chronic migraines with vertigo, and right hip labral tear status post arthroscopic repair with residuals of chronic pain and limited flexion.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for MRSA and entitlement to an increased disability rating for major depression with generalized anxiety disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Following completion of an appeal for entitlement to an initial compensable disability rating for a right ankle disability prior to November 30, 2011 and in excess of 10 percent from April 27, 2014, the Veteran withdrew his claim concerning entitlement to a disability rating in excess of 10 percent from April 27, 2014 at the June 2015 Board hearing.    

2.  Prior to November 30, 2011, the Veteran's right ankle disability was manifested by degenerative joint disease with pain and minimal limitation of motion; the right ankle disability was not manifested by at least moderate limitation of motion, ankylosis, malunion of os calcis or astragalus, or astragalectomy.  
CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to a disability rating in excess of 10 percent for a right ankle disability from April 27, 2014 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2014).

2.  Prior to November 30, 2011, the criteria for an initial 10 percent disability rating, and no higher, for the Veteran's right ankle disability are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher evaluation for right ankle disability from April 27, 2014 

An appeal may be withdrawn in writing as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the June 2015 Board hearing, the Veteran withdrew the claim of entitlement to a disability rating in excess of 10 percent for a right ankle disability from April 27, 2014.  See the June 2015 Board hearing, page 5.  Thus, the Board finds there remains no allegation of errors of fact or law for appellate consideration concerning this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

Higher evaluation for right ankle disability prior to November 30, 2011

The Veteran seeks entitlement to an initial compensable disability rating for a right ankle disability prior to November 30, 2011.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed, and a decision rendered.

The Board has reviewed all the evidence in the Veteran's claims file.  Under 38 U.S.C.A. § 7104 , Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons and bases for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378 (Fed. Cir. 2000).

The Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that he/she is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

Further, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1)  veteran status; (2)  existence of a disability; (3)  a connection between the veteran's service and the disability; (4)  degree of disability; and (5)  effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court also explained that proper notification must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  
The Court has also held, however, that VCAA notice is not required under circumstances where a claim for service connection is granted, a rating and an effective date are assigned, and the claimant files an appeal as to the evaluation assigned to that grant.  See Dingess v. Nicholson, 19 Vet. App. at 491 (in which the Court held that, "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled").  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

Here, the Veteran's claim for an increased rating for his right ankle disability essentially falls within this fact pattern.  Prior to the RO's October 2008 grant of service connection for the right ankle disability, the Veteran was notified (by a June 2008 letter) of the evidence needed to establish the underlying issue.  After receiving notice of the award of service connection for the disability here at issue, the Veteran perfected a timely appeal with respect to the rating initially assigned to the grant.  Clearly, no further section 5103(a) notice is required for this increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103, the record shows that the Veteran has been provided with various communications [including the notice of the October 2008 rating decision, the September 2009 statement of the case (SOC), and the April 2011 and January 2015 supplemental statements of the case (SSOCs)] that contain notice of VA's rating criteria, his appellate rights, a summary of relevant evidence, citations to applicable law, and a discussion of the reasons for the decision made by the agency of original jurisdiction.  In short, the procedural requirements of the law have been satisfied.  No further due process development of notification of this increased rating claim is required.  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating this claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, and VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's right ankle disability, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to symptoms associated with the Veteran's right ankle disability.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Also, the Veteran was afforded VA examinations in July 2008 and November 2010.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's right ankle disability under the appropriate diagnostic criteria.  The Board therefore concludes that these VA examinations are adequate for evaluation purposes.  See 38 C.F.R. 
§ 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).    

Under these circumstances, the Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  He was afforded a videoconference hearing in June 2015.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to an initial compensable disability rating for a right ankle disability prior to November 30, 2011.

Legal Criteria and Analysis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2014); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2014).

The Veteran's right ankle disability is rated noncompensable prior to November 30, 2011 and 10 percent disabling from April 27, 2014 under Diagnostic Code 5010 (degenerative arthritis).  As discussed above, he has withdrawn the issue of entitlement to a disability rating in excess of 10 percent from April 27, 2014.  Also, as indicated above, he served on a period of active duty from November 30, 2011 to April 26, 2014 and was therefore not in receipt of VA benefits during this period.

Diagnostic Code 5010 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board notes that the Veteran has complained of limitation of motion of the right ankle during the period under consideration.  In this regard, Diagnostic Code 5271 pertains to limitation of motion of the ankle.  Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion, and a maximum 20 percent rating is warranted for marked limitation of motion.  Descriptive words such as "moderate" and "marked" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Normal ranges of motion of the ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Board further notes that the competent and probative evidence does not document ankylosis of the right ankle, malunion of os calcis or astragalus, or astragalectomy.  Therefore, application of Diagnostic Codes 5270, 5272, 5273, and 5274 which pertain to these manifestations is not warranted.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran was provided a VA examination in July 2008.  He noted that he was treated in June 2006 during active duty for chronic right ankle pain, and that he underwent a right ankle arthroscopic surgical procedure in November 2007 to clean out fibrous adhesions and scar tissue in the ankle.  He complained of ankle pain that occurred 3 days per week, and that the pain ranged from a 4 to 6 out of 10 level and was brought on in particular when he ran for exercise or for his military duties.  He also reported ankle stiffness but denied symptoms of locking, swelling, or instability.  He also reported that the ankle disability did not impair his activities of daily living or employment.  He did not use an ankle brace or any other assistive devices.  He did not report flare-ups, and further noted that the ankle disability did not require treatment.  

Upon examination, the VA examiner reported that the Veteran's right ankle had a normally aligned nontender Achilles tendon, and there was no evidence of deformity or swelling.  Active and passive range of motion of the ankle was performed 3 times and revealed dorsiflexion to 20 degrees, plantar flexion to 45 degrees, inversion to 30 degrees, and eversion to 20 degrees with no pain reported.  There was no additional loss of range of motion on repetition.  An X-ray report of the right ankle revealed an impression of cortical irregularity of lateral and posterior tibial shaft which may reflect sequelaor of remote trauma with no further bone, joint, or soft tissue abnormality.  The examiner diagnosed the Veteran with degenerative joint disease of the right ankle.  

The Veteran was afforded another VA examination in November 2010.  He complained of right ankle pain that occurred after running about a mile.  He also noted stiffness that would increase after walking or running on uneven ground.  He further reported daily pain during the winter of 3 to 5 out of 10 and intermittent pain during the summer.  He used a brace when he ran, although he had last ran one to one and a half years ago.  He was able to stand for one to two hours, and could walk multiple miles with regular paced walking.  He could sit indefinitely and could lift 50 pounds.  He experienced flare-ups during the winter daily and during the summer after running.  

Upon examination, range of motion testing of the right ankle three times revealed dorsiflexion to 20 degrees and plantar flexion to 45 degrees without pain.  There was no change in active or passive range of motion during repeat testing and no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, or instability.  An X-ray report revealed a normal tibia and fibula.  The examiner diagnosed the Veteran with right ankle degenerative joint disease with no limitation of motion or instability.  

The Board notes that a VA treatment record dated January 2009 documents the Veteran's report of right ankle pain in cold weather in particular.  A VA treatment record dated December 2009 further documents the Veteran's report of ankle pain that worsened during winter as well as stiffness when sitting for too long.  A VA treatment record dated December 2010 notes his report of a truck rolling over his right ankle which caused swelling and moderate pain when sitting or standing.  The Veteran also reported in an October 2009 statement that during winter, he keeps his ankle wrapped in a brace or wears warm socks.  He also takes medication for the pain.

Based on the evidence of record during the period under consideration, the Board finds that an initial compensable disability rating for the Veteran's right ankle disability is not warranted under Diagnostic Code 5271.  In this regard, the Board finds that the evidence does not approximate at least moderate limitation of motion which is required for a 10 percent disability rating under Diagnostic Code 5271.  Although the Board acknowledges the Veteran's report of right ankle pain and stiffness, the medical evidence of record, in particular the July 2008 and November 2010 VA examinations, demonstrates normal range of motion and no report of pain on motion.  There was also no additional loss of motion on repeat testing.  Notably, the November 2010 VA examiner reported no limitation of motion or instability.  There is no competent and probative evidence to the contrary during the period under consideration.  The Board also notes the Veteran's report during the November 2010 VA examination that he was able to walk multiple miles with regular paced walking as well as his report during the July 2008 VA examination that the right ankle disability did not impair his activities of daily living or employment.  In light of the foregoing, the Board finds that a compensable disability rating is not warranted for the Veteran's right ankle disability under Diagnostic Code 5271.  

The Board reiterates that Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (e.g., Diagnostic Code 5271), provided the limitation of motion is compensable; however, when limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, Diagnostic Code 5003 provides that a rating of 10 percent is for application for each such major joint affected by limitation of motion.  

The evidence reflects that the Veteran's service-connected right ankle disability has been manifested by pain and flare-ups.  However, on examination, the Veteran has been able to maintain normal range of motion of the right ankle.  Pertinently, during the July 2008 and November 2010 VA examinations, he did not report pain on range of motion, and range of motion did not change after repeat testing.  The objective medical evidence of record has consistently shown, even accounting for the Veteran's report of pain prior to examination, the Veteran's right ankle plantar flexion and dorsiflexion has been to 45 degrees and 20 degrees, respectively.  Even if the Board was to assume that, on occasion, the Veteran may experience additional functional loss of the right ankle in addition to that shown objectively, there simply is no objective showing that during such times, his pain is so disabling as to result in right ankle motion being moderately limited, so as to warrant a compensable rating under Diagnostic Code 5271.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although a compensable disability rating is not warranted under Diagnostic Code 5271, the Board notes that the Veteran has evidenced degenerative joint disease of the right ankle prior to November 30, 2011.  See, e.g., the July 2008 VA examination report.  Moreover, as discussed above, range of motion testing of the Veteran's right ankle did not meet the minimum criteria for a compensable evaluation under Diagnostic Code 5271 during this period.  Further, because there are no incapacitating exacerbations, a 10 percent rating is the maximum available schedular disability rating under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  So it is in this case.  Also, because there is only one major joint involved (the ankle), and there are no incapacitating exacerbations, a 10 percent rating is the maximum available schedular disability rating under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a.  Accordingly, the Board finds that a 10 percent disability rating is warranted for the Veteran's right ankle disability prior to November 30, 2011.  Additionally, as the evidence arguably demonstrates degenerative joint disease of the right ankle during the entire period under consideration i.e. from March 21, 2008 to November 29, 2011, the Board finds that staged ratings are not warranted.  See Fenderson, supra.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2014); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board notes that the report of the July 2008 and November 2010 VA examiners indicating that there is a postsurgical scar across the Veteran's right ankle which is consistent with the Veteran's reported surgical history.  

The applicable rating criteria for skin disorders under 38 C.F.R. § 4.118 were amended, effective August 30, 2002 [see 67 Fed. Reg. 49490-99 (July 31, 2002)] and again in October 2008.  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim for which he was awarded service connection in May 2008.  Therefore, the pre-October 2008 and post-August 2002 version of the schedular criteria is applicable.

Under 38 C.F.R. § 4.118, Diagnostic Code 7801, a 10 percent rating is warranted for a scar not of the head, face, or neck that is deep or causes limited motion and has an area or area of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  Under 38 C.F.R. § 4.118, Diagnostic Code 7802, a 10 percent rating is warranted for a scar not of the head, face or neck, that is superficial and does not cause limited motion and has an area or areas of 144 square inches (929 sq. cm.) or greater.  Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 10 percent rating is warranted for a scar that is unstable and superficial.  Note (1) under Diagnostic Code 7803 indicates an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) under Diagnostic Code 7803 indicates a superficial scar as one not associated with underlying soft tissue damage.  Under 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 percent rating is warranted for a scar that is superficial and painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7805 instructs rating scars on limitation of function of the affected part.

Crucially, the competent and probative evidence of record indicates that the Veteran's scar is asymptomatic.  Specifically, the July 2008 VA examiner reported the Veteran had a well-healed surgical scar on the right ankle that measured 2 cm. long X 3 mm. wide and was without keloid formation, depression, or fixation.  Similarly, the November 2010 VA examiner reported the Veteran's scar measured 2 cm. long X 5 mm. wide and was linear and the same colored tone as the surrounding skin, and was superficial and stable with no underlying soft tissue loss with no pain on palpation.  The scar did not limit range of motion of the right ankle.  There is no competent and probative evidence to contrary to the findings of the VA examiners.   Accordingly, the Board finds that a separate rating is not warranted for the Veteran's scar.    

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his right ankle disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.   While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his right ankle according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's right ankle disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  The Veteran's problems with this disability are considered within the context of the 10 percent finding.

In evaluating the severity of his service-connected right ankle disability, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected right ankle disability is manifested by signs and symptoms such as pain and stiffness, which impair his ability to ambulate.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedules corresponding to disability of the ankle provide disability ratings on the basis of impairment to the ankle.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5271.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  In short, the schedular criteria for the ankle contemplates a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedules contemplate functional loss, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which are manifested by pain and difficulty ambulating.  Thus, there is nothing exceptional or unusual about the Veteran's right ankle disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The Board notes that it has no reason to doubt that the Veteran's right ankle disability adversely impacts his employability.  However, this is contemplated by the currently assigned rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Veteran did not report missing work specifically due to the right ankle disability during the period under consideration - this does not represent marked interference with employment.  Furthermore, the Veteran does not contend, and the evidence of record does not suggest, that his right ankle disability has resulted in frequent periods of hospitalization during the period under consideration.  Therefore, the Veteran's service-connected right ankle disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the evidence does not indicate that such a situation exists in this case, nor has the Veteran contended such.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In awarding the Veteran a 10 percent disability rating for his right ankle disability, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board observes that the Veteran filed a claim for TDIU in June 2015.  However, when filing his claim for TDIU, he did not specifically indicate that the right ankle disability precludes him from obtaining substantial and gainful employment.  In any event, during the period under consideration i.e. from March 21, 2008 to November 29, 2011, the Veteran did not contend, nor does the remainder of evidence otherwise show, that his right ankle disability prevented him from obtaining substantial and gainful employment.  On the contrary, the Veteran was employed during this period.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.




ORDER

The appeal concerning the issue of entitlement to a disability rating in excess of 10 percent for degenerative joint disease of the right ankle from April 27, 2014 is dismissed.

Entitlement to a 10 percent disability rating for degenerative joint disease of the right ankle prior to November 30, 2011 is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

Higher evaluation for major depression with generalized anxiety disorder

At the June 2015 Board hearing, the Veteran reported that he currently has weekly mental health appointments with a counselor and meets with a psychiatrist every 1 to 3 months at the VA Medical Center in Denver, Colorado for his major depression with generalized anxiety disorder.  See the June 2015 Board hearing transcript, pgs. 12, 14.  The Board observes that the most recent association of VA treatment records with the claims folder was in September 2012.  

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

The Board additionally observes that the Veteran was last afforded a VA examination in September 2012 as to his major depression with generalized anxiety disorder.  Furthermore, at the January 2015 Board hearing, the Veteran indicated that this disability has since increased in severity.  Specifically, he testified that he experiences weekly panic attacks and that he went through a divorce.  He also reported suicidal ideation and other than spending time with a skydiving group, he does not have any social interaction.  Moreover, he indicated that his hygiene worsened, reporting that in the previous month, he showered two or three times a week.  Additionally, he indicated that his memory has worsened.  Notably, at the September 2012 VA examination, the Veteran was married at that time and a friend lived with him who he spent time with.  He also reported that he had no panic attacks since 2009.  Moreover, examination revealed that his memory was intact and his hygiene was normal.  Based on the evidence indicating a worsening of his major depression with generalized anxiety disorder symptoms, the Board finds that 
that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; see also Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Service connection for MRSA

The Veteran contends that he has MRSA that is related to his military service.  The Board notes that the medical evidence of record demonstrates the onset of a left maxillary facial cellulitis in June 2007 which required incision and drainage and subsequent 6 weeks of IV antibiotic therapy for staph MRSA cellulitic infection.  The Veteran was then placed on approximately 2 months of oral antibiotics to treat the MRSA infection.  His left facial cellulitis resolved with no facial deformity or scars.  He also had a 2 week episode of antibiotic-induced Clostridium difficile diarrheal episode that required its own antibiotic therapy and resolved with no residuals.  Moreover, in September 2007 the Veteran was diagnosed with oral thrush which was treated with antifungal medications with the residual of a persistent hairy tongue.  In November 2007 during the Veteran's military service, he was treated for tongue papillae hypertrophy black hair tongue.  At that time, his findings were noted to be mild but required antibiotic therapy.  The remainder of his service treatment records are absent complaints of or treatment for hairy tongue.

The Veteran was afforded a VA examination for his MRSA in July 2008.  After examination of the Veteran and consideration of his medical history, the VA examiner declined to diagnose the Veteran with MRSA or residuals thereof.  The examiner reported that the status post June 2007 left maxillary facial cellulitis (MRSA) resolved without facial residuals.  

Typically, in the absence of proof of present disability there can be no valid claim.  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  However, the Board recognizes the Court's decision in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), which held that a claimant satisfies the current disability threshold when a disability exists at the time his or her claim was filed, even if the disability resolves prior to VA's adjudication of the claim.

As indicated above, in this case, although a diagnosis of MRSA was not rendered during the July 2008 VA examination, the Veteran has been treated for MRSA in 2007.  The competent and probative evidence is unclear as to whether the MRSA resolved prior to the Veteran filing his service connection claim in May 2008.  Moreover, the Veteran reported in an October 2009 statement that he continued to evidence a hairy tongue from taking medication for the MRSA as well as stomach pains.  In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran evidences MRSA or residuals thereof during the course of the appeal period, and if so, whether the disability is related to his military service, or whether the disability clearly and unmistakably pre-existed a period of military service and was not aggravated therein beyond the normal progression of the disease.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. Request any VA treatment records dated after September 2012 pertaining to the claims remanded herein.  All attempts to secure this evidence must be documented in the claims folder.

3. Then, after the foregoing development actions have been performed, the Veteran should be afforded a VA psychiatric examination to determine the current symptoms and severity of his service-connected major depression with generalized anxiety disorder.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that the claims file has been reviewed.  

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  The examiner must also provide an assessment of the Veteran's functional limitations due to the major depression and generalized anxiety disorder, as they may relate to his social and occupational impairment.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

4. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed MRSA.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must identify whether the Veteran currently evidences MRSA or residuals thereof.  In determining such, the examiner should address the treatment for MRSA and hairy tongue in 2007 and whether such disability resolved prior to the filing of the Veteran's service connection claim in May 2008.  
		
If, and only if, the examiner determines that the Veteran currently has MRSA or residuals thereof i.e. at some point since May 2008, the examiner must provide an opinion as to the following:

a. Whether there is clear and unmistakable evidence (obvious or manifest) that the Veteran had MRSA or residuals thereof prior to his entry onto any period of active duty, in particular his period of active duty from October 2007 to March 2008.  

b. If the VA examiner determines that the Veteran's MRSA or residuals thereof pre-existed his military service, provide an opinion as to whether there is clear and unmistakable evidence (obvious or manifest) that it was NOT aggravated to a permanent degree in his service beyond that which would be due to the natural progression of the disability. Review of the entire file is required; however attention is invited to the November 2007 treatment record noting treatment for black hairy tongue.

c. If the VA examiner is unable to find that there was clear and unmistakable evidence both that the Veteran's MRSA or residuals thereof pre-existed his military service AND was NOT aggravated therein, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's MRSA or residuals thereof is etiologically related to his military service.  
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If the benefits sought on appeal are not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


